Exhibit 10.33.1

Confidential Portions Omitted

** - INDICATES THAT CONFIDENTIAL PORTIONS ARE OMITTED AND FILED SEPARATELY WITH
THE COMMISSION.

AMENDING AGREEMENT

This amending agreement is made the 10th day of March, 2006 (the “Amending
Agreement”) Between:

POWERWAVE TECHNOLOGIES, INC., a Delaware Corporation having its principal office
at 1801 E. St. Andrew Place Santa Ana, California 92705 (“Powerwave”)

-and-

CELESTICA CORPORATION, a Delaware Corporation having its principal office at 9
Northeastern Boulevard, Salem NH 03079 (“Celestica”)

WHEREAS Powerwave and Celestica entered into a Manufacturing Services and Supply
Agreement effective as of November 21, 2002 (the “Agreement”);

AND WHEREAS Powerwave and Celestica wish to amend certain of the provisions of
the Agreement as set forth below;

NOW THEREFORE for good and valuable consideration the receipt and sufficient of
which is hereby acknowledged, the parties agree as follows:

 

1. Global Charter.

Celestica and Powerwave hereby agree that Celestica shall be the global
preferred outsourcing partner to Powerwave. As the global preferred outsourcing
partner to Powerwave, Celestica shall be entitled to the following:

1.1 Celestica shall have the right to quote on all business that is outsourced
or considered for outsourcing by Powerwave related to electronics manufacturing;

1.2 Celestica shall have the right to match any quote that Powerwave receives in
respect of outsourced electronics manufacturing business. Powerwave hereby
acknowledges and agrees that Celestica ** ** ** ** ** ** ** ** ** ** ** ** ** **
** ** ** ** ** ** (with consideration given to total cost of ownership,
delivery, performance and customer satisfaction) as the most competitive
quotation received by Powerwave from a reputable arm’s length third party for
the manufacture of same Product when evaluated against the Celestica quotation
on a complete basis and giving due consideration to the point of manufacture,
delivery destination, service level and offering.

1.3 The rights identified in Section 1.1 and 1.2 apply in respect of pure
outsourcing as well as outsourcing conducted by way of asset divestitures.

1.4 Subject to the confidentiality terms of Powerwave’s existing agreements with
third parties, Powerwave shall provide Celestica, in a timely manner, with all
relevant information as may be required by Celestica to enable Celestica to
develop a competitive quote for any electronics manufacturing outsourcing
business to be awarded by Powerwave. For the sake of clarity, such relevant
information shall include but not be limited to summaries of quotes received
from third parties competing for such electronics manufacturing business and an
outline of the salient features of such quotes that may have operational or
economic ramifications. In addition to such summaries of competing quotations,
Powerwave shall provide Celestica



--------------------------------------------------------------------------------

with a reasonable amount of time to prepare its quote. Celestica shall respond
in a timely manner following receipt of all such information noted herein.

1.5 Pricing on existing electronics manufacturing services performed by
Celestica prior to the effective date hereof and which do not form part of the
Revenue Commitment (as defined below) is to be competitive with current market
pricing per the existing Agreement without giving effect to the provisions
hereof.

 

2. Scope.

The Global Charter detailed in section 1 above extends to all products sold by
Powerwave during the Term of the Agreement as amended hereby, including all
acquired, new, follow-on, replacement and derivative products.

 

3. Powerwave Credit

3.1 Section 20.2 of the Agreement is deleted in its entirety.

3.2 The following Sections are inserted in replacement thereof:

Powerwave acknowledges and agrees that Celestica, in the performance of its
obligations under this Agreement, will incur financial obligations on behalf of
Powerwave. The Parties agree that Celestica will, before it incurs financial
obligations on behalf of Powerwave, and from time to time, establish, and advise
Powerwave in writing, of Powerwave’s credit limit with Celestica (the “Credit
Limit”). Celestica will monitor its financial exposure to Powerwave on an
ongoing basis. Financial exposure with Powerwave will be defined as:
(A) outstanding accounts receivable; plus (B) inventory on hand; plus
(C) non-cancellable, non-returnable purchase orders (collectively, the
“Financial Exposure”). Powerwave agrees to operate within its Credit Limit. In
the event that Powerwave’s Financial Exposure with Celestica exceeds the amount
of the Credit Limit, Celestica will give Powerwave notice thereof. Upon
notification, Powerwave agrees to use its best efforts to remedy the excess
within 20 calendar days by reducing the Financial Exposure. If the excess is not
remedied within 20 calendar days of the provision of such notice, Celestica has
the right to take appropriate action to reduce the Financial Exposure.

In order to assist Celestica in establishing Powerwave’s Credit Limit and
managing the Financial Exposure, during the Term of the Agreement, Powerwave and
Celestica shall meet at least once a quarter to discuss their respective
businesses and operations.

 

4. Term.

4.1 Section 4.1 of the Agreement is deleted in its entirety and Term of the
Agreement shall be as identified in Section 4.2 below.

4.2 The term of the Agreement as amended hereby shall be for a period of five
(5) years from the effective date of this Amending Agreement (the “Term”). The
amended Agreement will automatically renew for additional one (1) year periods
after the expiration of the Term unless either party receives from the other, at
least six (6) months prior to the end of the Term or any renewal thereof, a
written notice identifying the intention of such party to terminate the
Agreement at the end of the then current period.

 

5. Revenue Commitment.

5.1 During the Term, Powerwave agrees to purchase a minimum of $** US worth of
products from Celestica in each 12-month period (the “Revenue Commitment”),
commencing with the effective date of this Amending Agreement. The Revenue
Commitment is in addition to existing manufacturing services currently performed
by Celestica as of the date hereof and any follow-on business thereon. The
pricing for



--------------------------------------------------------------------------------

the Products which satisfy the Revenue Commitment shall be fixed at a ** revenue
margin during each of the first four 12-month periods and shall be at a **
revenue margin during the fifth 12-month period. Pricing shall be on ** ** ** **
(consistent with current practices under the existing Agreement) and Celestica
shall provide Powerwave reasonable and sufficient information to allow Powerwave
to verify the Revenue Commitment and the applicable ** revenue margin without
violating the confidentiality terms of Celestica’s agreements with third
parties. The Revenue Commitment is subject to: (i) Celestica delivering the
Products on time in accordance with forecasting, flexibility and the lead time
provisions of the existing Agreement; and (ii) the Products meeting the quality
standards set forth in the existing Agreement.

5.2 Within thirty days after the end of each of the five 12 month periods that
comprise the Term, Celestica will provide to Powerwave a summary statement of
the actual revenue and ** earned under the Revenue Commitment during such 12
month period (the “Revenue Commitment Reconciliation Statement”). If the actual
** is less than US$** for each of the first four 12 month periods or US$** in
the case of the fifth 12 month period then Celestica and Powerwave will in good
faith negotiate an arrangement equitable to both parties, recognizing
Celestica’s legitimate expectations under such commitment, being at least the
specified ** return on the specified revenue level. Such alternative
arrangements could include transfer of additional workload from Powerwave’s
internal manufacturing sites or transfer of additional workload from third party
manufacturers as well as reconciliation of the actual ** earned with the
expected ** on the Revenue Commitment, among others. Notwithstanding the above,
if, in the event of a prolonged decrease in demand for Powerwave’s products, and
after using its best efforts, Powerwave is unable to meet the Revenue Commitment
in any particular year of the amended Agreement, the parties will in good faith
negotiate an alternative mutually equitable arrangement, which may include a
decrease in the Revenue Commitment.

5.3 Celestica’s performance will be evaluated based on delivery in accordance
with the yield, forecasting, flexibility and lead-time provisions of the
existing Agreement and the quality standards set forth in the existing Agreement
(the “Performance Metrics”).

5.4 Celestica and Powerwave acknowledge and agree that Celestica shall have a
period of six months from the date hereof to verify the performance of the
Laguna, Philippines site (the “Facility”) following its acquisition by Celestica
from Powerwave. In the event that the performance of the Facility is not
adequate to meet the Performance Metrics due to conditions existing at the time
of the acquisition of the Facility by Celestica then the parties shall meet to
construct a mutually agreed remedial plan to address such performance issues.
Powerwave acknowledges and agrees that no such failure to meet the performance
obligations of the Agreement shall constitute or be construed to be a breach of
the Agreement or relieve Powerwave of its obligations under section 5 hereof
provided Celestica continues to operate in accordance with the provisions of the
mutually agreed remedial plan.

 

6. Miscellaneous.

6.1 Powerwave will retain ownership of and consign to Celestica any required
product specific test equipment, other than at the Laguna, Philippines site.

6.2 This Amending Agreement becomes effective when signed by an authorized
representative of each of Powerwave and Celestica.

6.3. All other terms of the Agreement remain in full force and effect, unamended
and unrescinded as of the date hereof including without limitation such
provisions relating to accounts receivable and excess and obsolete materials.

6.4 This Amending Agreement shall be governed by and construed according to the
laws of the State of Delaware.

6.5 This Amending Agreement may be executed in counterparts, each of which shall
constitute an original and taken together shall constitute one and the same
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amending
Agreement on the dates indicated below.

 

Celestica Corporation

     

Powerwave Technologies, Inc.

 

By:

                  

By:

                                                      

Name

    Date    

Name

    Date

Title

       

Title

   

Address:

       

Address:

   